DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 07/07/2022 has been entered. Claims 1-5, 7-15, 17, 19, 20-22, 24 remain pending in the application. Applicant’s amendments to the claims have overcome the 112(b) rejections as previously set forth in the Non-final Rejection mailed 04/08/2022. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
the glue board platform comprises: a first planar platform section defined by one sidewall of the at least one pair of sidewalls and extending continuously along a first lateral side of the tray between the open side and the closed side of the tray; and a second planar platform section defined by the other sidewall of the at least one pair of sidewalls and extending continuously along a second lateral side of the tray between the open side and the closed side of the tray.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12-15 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “said disposable glue board”. This renders the claim indefinite because
it is not clear if the glue board is positively recited and required. Additionally, applicant’s arguments pg 7 indicate that the disposable glue board is not positively required in claim 1 therefore rendering claim 12 indefinite. 
Claims 13-15 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-3, 5, 7-9, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andric (US4709504) in view of Thum (US528573) and in view of Fever (US0885461A1) and in view of Mateer (US 20200128809 A1-the examiner is relying on support to the provisional filed 10/26/2018).
Regarding claim 1:

    PNG
    media_image1.png
    262
    396
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    279
    media_image2.png
    Greyscale

Andric teaches:
A reuseable glue board tray into which a disposable glue board is insertable to form a glue board trap, said reuseable glue board tray comprising: (abstract, Figs 9-10, col 1 ln 38-40)
 a generally rectangular tray floor (Fig 9+10, see part of 10a directly under 18a)
 and at least one pair of opposed side walls upwardly directed from the tray floor that define a glue board platform, (fig 9+10, ref 61, col 4 lns 39-52)
The glue board platform being elevated above at least portions of the tray floor for supporting the glue board in an elevated position above the least portions of the tray floor (see fig 9+10 above how the glue board platform 61 is elevated above at least portions of the tray floor (part of 10a directly under 18a)  for supporting the glue board 18a above the at least portions of the tray floor)
 the tray floor being generally parallel with a support surface upon which the tray is placed, (see fig 10 how the tray floor is parallel with a ground surface)
said at least one pair of upwardly directed opposed side walls having a slanted lip (Fig 8+10, Reference 62)

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

a low side of the slope being on an outside edge of the tray to encourage pest interaction with the glue board by eliminating barriers between the glue board and the support surface, (fig 9+10, ref 64)

    PNG
    media_image4.png
    323
    463
    media_image4.png
    Greyscale

at least one side of the tray that extends transversely to the pair of opposed side walls being an open side that does not have a slanted lip, (fig 9, see how the tray has an open side annotated above without a slanted lip)
However, Andric doesn’t explicitly teach:

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

said at least one pair of upwardly directed opposed side walls having a slanted lip that is sloped at an angle of between about 30 and about 50 to an angle of the support surface, (Fig 10, Reference 62) Andric discloses that the angle is an acute angle but doesn’t disclose a certain range)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angle between the slanted lip and supported surface to a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Andric to provide for a downward facing groove to allow the traps to be stacked on one another (col 4, ln 45-53). 
Andric doesn’t teach:
said open side facilitating replacement of the disposable glue board therethrough. 
Thum teaches:
A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap (figs and col 1 ln 11-19)
A board tray (Fig 1, Reference A, col 2 ln 57-77)
A disposable glue board (Fig 1, Reference 2, col 2 ln 57-77)
Said board tray comprising an open side that does not have a slanted lip (see either side of opposite of 1) 
said open side facilitating replacement of the disposable glue board therethrough. (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric such that the open side facilitated replacement of the disposable glue board as taught by Thum to allow the glue board to be disposably removed from the tray to allow the reuse of the tray. 
Andric as modified by Thum doesn’t teach:
and a side of the tray opposite the open side is a closed side including a side wall,
Fever teaches:
a glue board tray (figs, col 1 lns 24-35)
comprising a side of the tray with a closed side including a side wall (fig 1, Reference D)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the side of the tray opposite to the open side wall of Andrich as modified by Fever to comprise a closed side wall as taught by Fever to provide for an additional elevated place onto which pests could easily enter the glue trap. 
Andric as modified by Thum and Fever doesn’t teach:
the glue board platform being elevated above at least portions of the tray floor for supporting the glue board in an elevated position above and spaced at a non-zero distance from the at least portions of the tray floor
Mateer teaches:
An insect trap: (abstract and figs)
A platform (Fig 1, Ref 30)
A tray floor (Fig 1, Ref 12B)
A board (Fig 1, Ref 17)
The platform being elevated above at least portions of the tray floor for supporting the board in an elevated position above and spaced at a non-zero distance from the at least potions of the tray floor. (Fig 1, para0041, see how the platform 30 is elevated above at least portions of the tray floor 12B for supporting the board 17 in an elevated position above and spaced at a non-zero distance (see distance formed by 30a-30d) from the at least portions of the tray floor 12B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the glue board platform of Andric as modified such that it supported the glue board in an elevated position spaced at a non-zero distance from the tray floor as taught by Mateer to allow the glue board platform to be securely and centrally positioned (para0041). 
Regarding claim 2:
Andric as modified teaches claim 1. However, Andric doesn’t teach:
wherein the side wall of the closed side of the tray opposite the open side includes a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, a low side of the slope being on the outside edge of the tray.
Fever further teaches:
wherein the sidewall of the closed side of the tray opposite the open side (fig 1, Reference D, Andric discloses the open side)
includes a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, (see fig 2, how the angle of slated lips D+D’ are approximately angled between 15 and 75 degrees)
a low side of the slope being on the outside edge of the tray. (see fig 1+2, how the low side/corner of D is on the outside edge of the tray)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the  side of the tray opposite an open side of Andrich as modified by Fever to comprise a slanted side wall as taught by Fever to provide for an elevated place onto which pests could easily enter the glue trap. 
Andric as modified doesn’t explicitly disclose:
a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, (Fever teaches: see fig 2, how the angle of slated lips D+D’ are approximately angled between 15 and 75 degrees)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the angles of the slanted lip as claimed to provide for easily accessible surfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
	
	Regarding claim 3:
Andric as modified teaches claim 2. However, Andric further teaches: 

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

wherein the angle of the support surface is horizontal (see annotation above how the angle between the support surface)
However, Andric doesn’t explicitly teach:

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

and the slanted lips on said opposed side walls are sloped at an angle of about 45 to the horizontal. (Fig 10, Reference 62) Andric discloses that the angle is an acute angle but doesn’t disclose a certain range)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angle between the slanted lip and supported surface to a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Andric to provide for a downward facing groove to allow the traps to be stacked on one another (col 4, ln 45-53).  
	Regarding claim 5:
Andric as modified teaches claim 1. Andric further teaches:
wherein the tray has two longitudinal sides (Fig 9, see the longitudinal sides 62+64+65)
 and two lateral sides, (Fig 9, see the lateral sides opposite to the longitudinal sides)
said longitudinal sides including the at least one pair of opposed side walls and being longer than said lateral sides, (Fig 9, see the pair of opposed side walls 62+64+65 that are longer than the lateral sides)
 said tray having a vertical height, as measured from the support surface to an upper edge of the opposed side walls, of between about 0.25 inches and about 0.50 inches. (col 5 ln 1-2)
Wherein the tray is made of plastic (col 4, ln 65-66)
However, Andric as modified doesn’t teach:
wherein the tray is made of injection molded plastic 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. Since Andric teaches that the product is formed from a plastic, it does not matter what process is used to result I the production. Therefore, Andric meets this limitation.  
Regarding claim 7:
Andric as modified teaches claim 5. Andric doesn’t teach:
wherein said at least one pair of opposed side walls include inwardly extending tabs that lap over adjacent outer edges of the glue board when said glue board is placed on the glue board platform, said tabs being vertically spaced above the glue board platform, said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap.
Thum further teaches:

    PNG
    media_image5.png
    249
    232
    media_image5.png
    Greyscale

wherein said at least one pair of opposed side walls (see annotation above)
include inwardly extending tabs (Fig 1 +2, References 1)
 that overlap adjacent outer edges of the glue board when said glue board is placed on the glue board platform, (see annotation above)
 said tabs being vertically spaced above the glue board platform, (fig 1-2, see how the tabs 1 are placed above the glue board platform base of A)
said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap. (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric to comprise extending tabs as taught by Thum to allow the glue board to be disposably removed from the tray to allow the reuse of the tray. 
	Regarding claim 8:
Andric as modified teaches claim 5. Andric as modified by Thum doesn’t explicitly teach:
wherein the vertical spacing of the tabs is between about 0.035 inches and about 0.045 inches above the glue 5.17.21/8463375_1-3-U.S. Serial No.: 16/449,903board platform and a lateral extent of the tab overlap is between about 2% and about 7% of a width of the tray.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the vertical spacing of the tabs and lateral extent of the tab a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. While limiting the size of the tabs could provide benefits to the structural stability of the glue board, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	Regarding claim 9:
Andric as modified teaches claim 1. Andric further teaches:
wherein the tray is nestable with a second one of the trays to form a compact stack of trays. (fig 9+10, col 4 lns 39-64)
Regarding claim 24:
Andric as modified discloses claim 1 and Andric as modified by Fever further discloses:

    PNG
    media_image6.png
    213
    283
    media_image6.png
    Greyscale

wherein the glue board platform comprises: a first planar platform section defined by one sidewall of the at least one pair of sidewalls and extending continuously along a first lateral side of the tray between the open side and the closed side of the tray; and a second planar platform section defined by the other sidewall of the at least one pair of sidewalls and extending continuously along a second lateral side of the tray between the open side and the closed side of the tray. (Fig 9+10, see how the glue board platform (part of 10a directly under 12a) can be divided in half longitudinally into two sections i.e. a first planar platform extending from the left side wall 61 to the center where the second planar platform extends from the right side wall 61, extending continuously along the lateral sides from the open side to the closed side (modified by Fever’s closed side))
Claim(s) 4,10,11,13,14,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andric (US4709504) in view of Thum (US528573) and in view of Fever (US0885461A1) in view of Mateer and in view of Walsh et al. (US 9532564 B1) herein Walsh.
Regarding claim 4:
Andric as modified teaches claim 1. However, Andric as modified doesn’t teach:
wherein the at least one pair of opposed side walls include finger access cutouts to allow the user to lift 8.30.21/8662701_1-2-U.S. Application No.: 16/449,903 Reply to Non- Final Office Action of June 9, 2021the tray without interacting with the glue board, the cutouts being formed into, and extending only partially through, each of the opposed side walls and closed in a direction of the tray floor for preventing a user from interacting with the glue board.
Walsh teaches:
A glue board tray (Figs and abstract)
Wherein At least one pair of opposed side walls (Figs 1, Ref 29 and opposite side wall 28)
Include finger access cutouts to allow the user to lift the tray without interacting with the glue board (Fig 1, Ref 73+75)
the cutouts being formed into, and extending only partially through, each of the opposed side walls (Fig 1, Ref 73+75 on both sides of side walls 29+28 formed into and extending partially through the opposed side walls)
and closed  in a direction of the tray floor for preventing a user from interacting with the glue board. (see how the cutouts are closed in a direction of the tray floor 26, to prevent the user’s fingers from going through the sidewalls)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric as modified such that it comprised finger access cutouts as taught by Walsh to provide the user with indentations to easily grip, handle, install, and move the trap.
Regarding claim 10:

    PNG
    media_image1.png
    262
    396
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    279
    media_image2.png
    Greyscale

Andric teaches:
A glue trap comprising a reuseable glue board tray fitted with a separately disposable glue board, the glue board tray including (abstract, Figs 9-10, col 1 ln 38-40)
 a generally rectangular tray floor (Fig 9+10, see part of 10a directly under 18a)
 and at least one pair of opposed side walls upwardly directed from the tray floor that together define a glue board platform, (fig 9+10, ref 61, col 4 lns 39-52)
However, Andric doesn’t explicitly teach:
said opposed side walls including inwardly extending tabs that lap over adjacent outer edges of the glue board when said glue board is placed on the glue board platform, said tabs being vertically spaced above the glue board platform, said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap.
Thum teaches:
A glue trap comprising a reuseable glue board tray (figs and col 1 ln 11-19)
 fitted with a separately disposable glue board, (Fig 1, Reference 2, col 2 ln 57-77) the glue board tray including 
A generally rectangular tray floor (Fig 1, Reference A, col 2 ln 57-77)

    PNG
    media_image5.png
    249
    232
    media_image5.png
    Greyscale

And at least one pair of opposed side walls (see annotation above)
including inwardly extending tabs (Fig 1 +2, References 1)
 that lap over adjacent outer edges of the glue board when said glue board is placed on the glue board platform, (fig 1+2, see annotation above)
 said tabs being vertically spaced above the glue board platform, (fig 1-2, see how the tabs 1 are placed above the glue board platform base of A)
said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap. (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the glue board tray of Andric to comprise extending tabs as taught by Thum to allow the glue board tray to be disposably removed from the tray to allow the reuse of the tray. 
Andric as modified by Thum doesn’t teach:
and finger access cutouts formed into, and extending only partially through, each of the opposed side walls and closed in a direction of the tray floor for allowing a user to lift the tray without interacting with the glue board.
Walsh teaches:
A glue board tray (Figs and abstract)
At least one pair of opposed side walls (Figs 1, Ref 29 and opposite side wall 28)
finger access cutouts formed into, and extending only partially through, each of the opposed side walls (Fig 1, Ref 73+75 on both sides of side walls 29+28 formed into and extending partially through the opposed side walls)
and closed  in a direction of the tray floor for preventing a user from interacting with the glue board. (see how the cutouts are closed in a direction of the tray floor 26, to prevent the user’s fingers from going through the sidewalls)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric as modified such that it comprised finger access cutouts as taught by Walsh to provide the user with indentations to easily grip, handle, install, and move the trap.
	Regarding claim 11:
Andric as modified teaches claim 10. Andric further teaches:
wherein the tray floor is generally parallel with a support surface upon which the tray is placed, (see fig 10 how the tray floor is parallel with a ground surface)
said at least one pair of opposed side walls having a slanted lip (Fig 8+10, Reference 62)

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

a low side of the slope being on an outside edge of the tray to encourage pest interaction with the glue board by eliminating barriers between the glue board and the support surface. (fig 9+10, ref 64)
However, Andric as modified by Thum doesn’t explicitly teach:

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

said at least one pair opposed side walls having a slanted lip that is sloped at an angle of between about 15 and about 75 to an angle of the support surface, (Fig 10, Reference 62) Andric discloses that the angle is an acute angle but doesn’t disclose a certain range)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angle between the slanted lip and supported surface to a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Andric to provide for a downward facing groove to allow the traps to be stacked on one another (col 4, ln 45-53). 
	Regarding claim 12:
Andric as modified teaches claim 11. Andric further teaches:

    PNG
    media_image4.png
    323
    463
    media_image4.png
    Greyscale

wherein one side of the tray that extends transversely to the pair of opposed side walls is an open side that does not have a slanted lip, (fig 9, see how the tray has an open side annotated above without a slanted lip)
However, Andric doesn’t explicitly teach:
said open side facilitating replacement of the disposable glue board, said disposable glue board being positioned on the glue board platform through said open side.
Thum teaches:
A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap (figs and col 1 ln 11-19)
A board tray (Fig 1, Reference A, col 2 ln 57-77)
A disposable glue board (Fig 1, Reference 2, col 2 ln 57-77)
Said board tray comprising an open side that does not have a slanted lip (see either side of opposite of 1) 
said open side facilitating replacement of the disposable glue board, said disposable glue board being positioned on the glue board platform through said open side. (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric such that the open side facilitated replacement of the disposable glue board as taught by Thum to allow the glue board to be disposably removed from the tray to allow the reuse of the tray. 
Andric as modified doesn’t teach:
and a side of the tray opposite the open side is a closed side including a side wall,
Fever teaches:
a glue board tray (figs, col 1 lns 24-35)
comprising a side of the tray with a closed side including a side wall (fig 1, Reference D)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the side of the tray opposite to the open side wall of Andrich as modified by Thum to comprise a closed side wall as taught by Fever to provide for an additional elevated place onto which pests could easily enter the glue trap. 
Regarding claim 13:
Andric as modified teaches claim 12. Andric as modified by Thum doesn’t explicitly teach:
wherein the vertical spacing of the tabs is between about 0.035 inches and about 0.045 inches above the glue 5.17.21/8463375_1-3-U.S. Serial No.: 16/449,903board platform and a lateral extent of the tab overlap is between about 2% and about 7% of a width of the tray.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the vertical spacing of the tabs and lateral extent of the tab a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. While limiting the vertical spacing and lateral extent of the tabs could provide benefits to the structural stability of the glue board, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    
Regarding claim 14:
Andric as modified teaches claim 13. Andric as modified by Thum doesn’t explicitly teach:
wherein a lateral extent of the tab overlap is between about 2% and about 7% of a width of the tray.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the lateral extent of the tab overlap a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. While limiting the lateral extent of the tab overlap could provide benefits to the structural stability of the glue board, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    
Regarding claim 15:
Andric as modified teaches claim 12. However, Andric doesn’t teach:
wherein the side wall of the closed side of the tray opposite the open side includes a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, a low side of the slope being on the outside edge of the tray.
Fever further teaches:
wherein the sidewall of the closed side of the tray opposite the open side (fig 1, Reference D, Andric discloses the open side)
includes a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, (see fig 2, how the angle of slated lips D+D’ are approximately angled between 15 and 75 degrees)
a low side of the slope being on the outside edge of the tray. (see fig 1+2, how the low side/corner of D is on the outside edge of the tray)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the  side of the tray opposite an open side of Andrich as modified by Fever to comprise a slanted side wall as taught by Fever to provide for an elevated place onto which pests could easily enter the glue trap. 
Andric as modified doesn’t explicitly disclose:
a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, (Fever teaches: see fig 2, how the angle of slated lips D+D’ are approximately angled between 15 and 75 degrees)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the angles of the slanted lip as claimed to provide for easily accessible surfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
	Regarding claim 17:
Andric as modified teaches claim 10. Andric further teaches:
wherein the tray has two longitudinal sides (Fig 9, see the longitudinal sides 62+64+65)
 and two lateral sides, (Fig 9, see the lateral sides opposite to the longitudinal sides)
said longitudinal sides including the at least one pair of opposed side walls and being longer than said lateral sides, (Fig 9, see the pair of opposed side walls 62+64+65 that are longer than the lateral sides)
 said trap having a vertical height, as measured from the support surface to an upper edge of the opposed side walls, of between about 0.25 inches and about 0.50 inches. (col 5 ln 1-2)
Wherein the tray is made of plastic (col 4, ln 65-66)
However, Andric as modified doesn’t teach:
wherein the tray is made of injection molded plastic 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. Since Andric teaches that the product is formed from a plastic, it does not matter what process is used to result I the production. Therefore, Andric meets this limitation.  
	Regarding claim 19:
Andric as modified teaches claim 10. Andric further teaches:
wherein the tray is nestable another one of said trays to form a compact stack of trays. (fig 9+10, col 4 lns 39-64)
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andric (US4709504) in view of Thum (US528573) and in view of Mateer. 
Regarding claim 20:

    PNG
    media_image1.png
    262
    396
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    279
    media_image2.png
    Greyscale

Andric teaches:
A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap, said reuseable glue board tray comprising: (abstract, Figs 9-10, col 1 ln 38-40)
A disposable glue board, and (Fig 9+10, reference 18a)
 a generally rectangular tray floor (Fig 9+10, see lower part of 10a under 18a)
Said glue board tray having two longitudinal sides (Fig 9, see the longitudinal sides 62+64+65)
 and two lateral sides that define a glue board platform (Fig 9, see the lateral sides opposite to the longitudinal sides)
Including a planar support surface arranged above at least portions of the tray floor supporting the glue board in a position vertically spaced from and generally parallel with the at least portions of the tray floor, (see how the glue board 18a has planar support surface (i.e. upper surface of 10a proximate the glue board 18a) positioned vertically spaced from and parallel with the tray floor under 10a) 
Each of said longitudinal sides having a sloped outer lip (Fig 8+10, Reference 62)

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

with a low side of the slope being on an outside edge of the tray to encourage pest interaction with the glue board by eliminating barriers between the glue board and the support surface, (fig 9+10, ref 64)
at least one of said lateral sides being an open side without tabs (fig 9, see how the lateral sides are open sides without tabs)
said tray being nested with at least one other tray of the same type to form a compact stack of trays. (fig 9+10, col 4 lns 39-64)
However, Andric doesn’t explicitly teach:
Said open side facilitating replacement of the disposable glue board which is positioned on the glue board platform through said open side
Thum teaches:

    PNG
    media_image5.png
    249
    232
    media_image5.png
    Greyscale

A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap (figs and col 1 ln 11-19)
A board tray (Fig 1, Reference A, col 2 ln 57-77)
A disposable glue board (Fig 1, Reference 2, col 2 ln 57-77)
Said board tray comprising a lateral side without tabs (see either side tray opposite of 1) 
said open side facilitating replacement of the disposable glue board, said disposable glue board being positioned on the glue board platform through said open side (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric such that the open side facilitated replacement of the disposable glue board as taught by Thum to allow the glue board to be disposably removed from the tray to allow the reuse of the tray. 
However, Andric doesn’t explicitly teach:
each of said longitudinal sides including at least one inwardly extending tab that laps over an adjacent outer edges of the glue board when the glue board is placed on the glue board platform, said tabs being vertically spaced above the glue board platform, said tabs being vertically spaced above the glue board platform, said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap.
Thum further teaches:

    PNG
    media_image5.png
    249
    232
    media_image5.png
    Greyscale

And at least one pair of longitudinal side (see annotation above)
including at least one inwardly extending tab (Fig 1 +2, References 1)
 that lap over an adjacent outer edges of the glue board when said glue board is placed on the glue board platform, (fig 1+2, see annotation above)
 said tabs being vertically spaced above the glue board platform, (fig 1-2, see how the tabs 1 are placed above the glue board platform base of A)
said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap. (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the glue board tray of Andric to comprise extending tabs as taught by Thum to allow the glue board tray to be disposably removed from the tray to allow the reuse of the tray. 
Andric as modified by Thum doesn’t teach:
a glue board platform including a planar support surface arranged above at least portions of the tray floor supporting the glue board in a position vertically spaced at a non-zero distance from and generally parallel with the at least portions of the tray floor, 
Mateer teaches:
An insect trap: (abstract and figs)
A tray floor (Fig 1, Ref 12B)
A board (Fig 1, Ref 17)
A platform including a planar support surface  (Fig 1, Ref 30, top surfaces of 30a,b)
arranged above at least portions of the tray floor for supporting the board in a position vertically spaced at a non-zero distance from and generally parallel with the at least portions of the tray floor. (Fig 1, para0041, see how the platform 30 is elevated above at least portions of the tray floor 12B for supporting the board 17 in an elevated position above and spaced at a non-zero distance (see distance formed by 30a-30d) from the at least portions of the tray floor 12B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the glue board platform of Andric as modified such that it supported the glue board in an elevated position spaced at a non-zero distance from the tray floor as taught by Mateer to allow the glue board platform to be securely and centrally positioned (para0041). 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andric in view of Thum in view of Fever in view of Mateer and in view of Nobbs (US5771628).
Regarding claim 21:
Andric as modified discloses claim 11. However, Andric as modified doesn’t teach:
wherein the slope of the slanted lip of said at least one pair of opposed side walls varies along a length of each side wall.
Nobbs teaches:
A glue trap (abstract and figs)
A pair of opposed side walls comprising a slope with a slanted lip (Fig 2, Ref 40+42)
Wherein the slanted lip of said at least one pair of opposed side walls varies along a length of each side wall. (Fig 2, Ref 40a+40b)
It would have been obvious to one of ordinary skill in the art before the effective filing date modify the slope of the slanted lip of the opposed side walls of Andric as modified such that it varies along a length of each side wall as taught by Nobbs to provide for an optional place of attachment for a lid (col 5, ln1-13). 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andric in view of Thum in view of Fever in view of Mateer and in view of Fitzsimmons (US5236081).
Regarding claim 22:
Andric as modified discloses claim 1. However, Andric as modified doesn’t teach:
further comprising a cutout extending inward from the open side of the tray and through the floor for exposing an underside side of an end of the glue board positioned on the glue board platform.
In a related art of, removable objects received on a tray, Fitzsimmons teaches:
a tray comprising a tray floor and a board platform (abstract, and fig 11, Ref 190)
removably receiving an board (“CD” board)
further comprising a cutout extending inward from the open side of the tray and through the floor for exposing an underside side of an end of the board positioned on the board platform. (Fig 11, Ref 228, col 9 ln 28-31)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tray of Andric as modified such that it comprises a cutout as disclosed by Fitzsimmons to provide for a finger hole to easily handle the board. 
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 4, 10-15, 17, 19 have been considered but are moot because the new ground of rejection relies on a reference and analysis not applied in the prior rejection of record to disclose the newly added claim limitations. Please see rejection in view of Walsh above. 
Applicant’s arguments with respect to claims 1, 20 that Andric as modified by Mateer do not disclose: “and at least one pair of opposed side walls upwardly directed from the tray floor that define a glue board platform, the glue board platform being elevated above at least portions of the tray floor for supporting the glue board in an elevated position above and spaced at a non-zero distance from the at least portions of the tray floor,”. Please see arguments pgs. 9+10. Applicant argues: 
However, claim 1 does not merely recite an elevated glue board platform. Rather, it recites that a pair of opposed side walls of the tray define an elevated glue board platform. While Mateer teaches longitudinal ribs for supporting a poisonous substrate, these ribs are not part of 7.7.22/9563149_1.docx-9- U.S. Application No.: 16/449,903Reply to Non-Final Office Action of April 8, 2022the opposed sidewalls of the cited housings 12a,b. Rather, they are independent extensions of the floor. In fact, none of the cited prior art teaches an elevated glue board platform being defined by opposing sidewalls of a tray.
This is not found persuasive because the specification clearly defines the glue board platform as the tray floor and opposite side walls. Page 12, ln 19-22 state : The reuseable tray 10 includes a generally rectangular tray floor 16 and at least one pair of upwardly directed opposed side walls 18 that together define a glue board platform generally designated by reference numeral 20. Thus with this in mind, it is not only the opposite sidewalls that constitute the glue board platform but the combination of the sidewalls and tray floor i.e. the structure formed of both the side walls and tray floor is what the glue board platform is. Andric as shown above, discloses that the glue board platform (part of 10a directly under the glue board 18a) is defined by the sidewalls (61) AND the tray floor (lower part of 10a). What Andric does not disclose is that any portion of the glue board platform is elevated above the tray floor at a non-zero distance. Thus when modified with Mateer, the longitudinal ribs extend from the floor tray and create a distance between the glue board and floor tray, all while still being part of the glue board platform. Thus the limitations met and maintained. 
	Applicant further argues: 
Moreover, claim 20 further requires that the glue board platform has a planar support surface. The ribs of Mateer do not define any planar support surfaces on which a glue board is placed. Accordingly combining the rib of Mateer with the teachings of Andric would not result in an arrangement meeting the limitations of claim 20.
This is also not found persuasive. Mateer’s board planar support surfaces are the upper surfaces of fig 1, 30b and 30a arranged above the tray floor 12b. Please see rejection above for how Mateer disclose the limitations of claim 20.  
Applicant further argues:
Further still, as Mateer is directed to an enclosure for supporting a poisonous substrate, rather than to a tray holding a glue board, is it respectfully submitted that Mateer comprises non- analogous art to which one of ordinary skill in the art would have no reason to combine with the teachings of the remaining references without the use of impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Mateer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). One of ordinary skill in the art would consider Mateer to be analogous art. The prior art of Mateer is in the field of applicant’s endeavor since it relates to the field of pest/insect control.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643




/PETER M POON/Supervisory Patent Examiner, Art Unit 3643